3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Embodiment II, Claims 1-3 and 6-16, in the reply filed on 26 February 2021 is acknowledged. Claims 1-3 and 6-16 are considered for examination and claims 4- 5 are withdrawn for prosecution because the applicant did not distinctly and specifically point out the supposed error in the restriction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11-13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. [U.S. Patent No. 9601259 B2].

a body (e.g., 12, Fig. 2) including a multilayer structure (e.g., layers 16a-16l, column 3, lines 14-20, Figure 3) including outer sheets (i.e., layers 16d, 16i) including outermost coil patterns (i.e., 18a, 18f, column 3, lines 59-60, Fig. 3) and a plurality of inner sheets (i.e., 16e to 16h) disposed between the outer sheets and including inner coil patterns (i.e., 18b to 18e), and including a first side surface (i.e., S5) and a second side surface (i.e., S6) opposing each other in a width direction, an upper surface (i.e., S1) and a lower surface (i.e., S2) opposing each other in a thickness direction, and a first end surface (i.e., S3) and a second end surface (i.e., S4) opposing each other in a length direction; 
a first external electrode (i.e., 14a or the exposed external conductors 25a-25f comprises plating layers 50, 52, column 4, lines 22-35, Figure 2A, 2B) extending from the lower surface S2 to the first side surface S3 and electrically connected to a coil body 18a of one of the outermost coil patterns (i.e., 18a, 25a, column 4, lines40-42, Fig. 3); and
a second external electrode (i.e., 14b or the exposed external conductors 35a-35f, column , lines 10-20, Fig. 2A, 2B) extending from the lower surface S2 to the second side surface S4 and electrically connected to a coil body 18f of another of the outermost coil patterns (i.e., 18f, 35f, column 5, lines 7-8, Fig. 3),
wherein each of the outermost coil patterns includes a coil body (i.e., 18a, 18f) and a corner portion (i.e., 25a, 35f, respectively) spaced apart from the coil body and exposed to the body (see Fig. 2B),

each corner portion (see Figure 3) has an inner edge facing the coil body (e.g., 18b-18e, Fig. 3), the inner edge having a curved shape or a linear shape (e.g., each L-shape corner portion has inner linear portions joined by an inner curved portion).
Regarding claim 2, Ozawa discloses the outer sheets and the plurality of inner sheets are stacked in the width direction [Col. 3, Lines 17-20, Fig. 3].
Regarding claim 3, Ozawa discloses each of the first and second external electrodes (14a, 14b) does not extend to the upper surface S1, the first side surface S5, and the second side surface S6 [Col. 4, Lines 28-32, Fig. 1-3].
Regarding claim 6, Ozawa discloses the inner edge of the corner portion is a concave curved line (e.g., each L-shape corner portion has inner linear portions joined by an inner curved portion, see Figure 3).
Regarding claim 11, Ozawa discloses a sectional area of the corner portions (e.g., 25a or 35f) disposed on the outer sheets (e.g., 16d or 16i, respectively), is larger (e.g., corner conductors 25a and combined width of coil conductor 18a) than a sectional area of the corner portions (e.g., 25b-25f, 35a-35e) disposed on the plurality of inner sheets (e.g., 16e-16h) [see Figure 3]. 
Regarding claim 12, Ozawa discloses each of the outer sheets (e.g., 16d, 16i) includes another corner portion (e.g., 35a, 25f) connected to one of the first and second external electrodes (e.g., plated 14a, 14b) and physically contacting with an extension 
Regarding claim 13, Ozawa discloses the extension portions of the outer sheets extend in directions toward the first and second external electrodes, respectively (as explained in claim 12 above).
Regarding claim 15, Ozawa discloses coil bodies (e.g., 18a-18f) are connected to each other to form an internal coil having an overall spiral shape (e.g., the coil circles around an axis, see Figure 3).
Regarding claim 16, Ozawa discloses a direction of a core center of the internal coil (e.g., L, column 3, lines 54-60, Fig. 3) is parallel to a direction in which the plurality of inner sheets and the outer sheets (e.g., 16d-16i) are stacked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. [U.S. Patent No. 9601259 B2]. 
Regarding claim 8, Ozawa discloses the instant claimed invention discussed above except for a length of exterior edges of the corner portion exposed to the body ranges from 20µm to 150µm. 
However, Ozawa discloses the dimension of the size of the electronic component 10 could be 0.4mm x 0.2mm x 0.2mm or that is 400µm x 200µm x 200µm [Col. 7, Lines 1-2]. The Applicant discloses in Paragraph 0030 of the Specification that the appropriate length of the exterior edges can be derived by taking into consideration the chip size.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a length of exterior edges of the corner portion exposed to the body ranges from 20µm to 150µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0030, applicant has not disclosed any criticality for the claimed limitations and further disclose that the appropriate length of the exterior edges can be derived by taking into consideration the component chip size.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Yoneda et al. [U.S. Patent No. 10269482].
Regarding claim 7, Ozawa discloses the instant claimed invention discussed above except for a radius of curvature of the inner edge of the corner portion ranges from 100% to 1000% of a length of a longest edge among all of the edges of the corner portion.
Yoneda discloses distances (e.g., A1, B1 and A2, B2) of outer edges 22a, 23a of coil portion 23 of coil body 10 from internal edges of corner conductors (e.g., 15, 16), which is similar to the claimed radius of curvature in the application, affects the self-resonance frequency  and Q value of the inductor [Col. 9, Lines 7-50, Fig. 3].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a radius of curvature of the inner edge of the corner portion ranges from 100% to 1000% of a length of a longest edge among all of the edges of the corner portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0028-0030, applicant has disclosed similar criticality for the claimed limitations with the prior art Yoneda.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Otsubo [U.S. Pub. No. 20140333407 A1].

Otsubo discloses plurality of inner sheets and the outer sheets (e.g., 2a-2d) includes a thermosetting resin [Paragraph 0049, Fig. 1-2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of insulating sheets includes a thermosetting resin as taught by Otsubo to the plurality of insulating sheets of Ozawa to provide the inductive component body with insulating sheets that is proportionally thin that can prevent breakage in manufacturing and at the same time provide good inductance value.
Regarding claim 10, Ozawa in view of Otsubo discloses the instant claimed invention discussed above except for a thickness of each of the plurality of sheets and the outer sheets ranges from 10um to 50um.
Otsubo discloses plurality of insulating sheets (e.g., 2a-2d) of preferable thickness [Paragraph 0049, Fig. 1-2].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of each of the plurality of sheets and the outer sheets ranges from 10um to 50um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Yatabe et al.  [U.S. Patent No. 10475569 B2].
Regarding claim 14, Ozawa discloses the instant claimed invention discussed above except for points to which the corner portions extend in the thickness direction of the body are lower than points to which the first and second external electrodes extend on the first end surface and the second end surface of the body in the thickness direction of the body. 
Yatabe discloses points to which corner portions (e.g., upper corner portions of lead out portions 505, 506 in L-shape, Fig. 13c) extend in the thickness direction of body 501 are lower than points to which first and second external electrodes (e.g., 503, 504, column 14, lines 10-26) extend on the first end surface and the second end surface of the body 501 in the thickness direction of the body.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have external electrodes extend higher than corner portions of coil leads as taught by Yatabe to the inductive device of Ozawa to provide the inductor device with extra shielding to block magnetic flux from affecting surrounding components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837